Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-30 are pending and are being examined in this office action.
Duty to Disclose
Applicants are kindly reminded of their duty to disclose pursuant to 37 C.F.R. 1.56 which encompasses the citation of references material to patentability of which Applicants are aware, such as relevant references that were cited in the prosecution of the parent application or in any related sister applications of the instant application are the parent application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, 20, and 22 of U.S. Patent No. 7901708 (‘708) in view of Hirota and Bally (both cited in 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘708 claims a process for producing a lipid vesicle encapsulating a nucleic acid said process comprising utilizing the apparatus instantly claimed e.g. providing an aqueous solution including a nucleic acid in a first reservoir (e.g. first syringe); providing an organic lipid solution in a second reservoir (second syringe), wherein the lipids present in said organic lipid solution are solubilized in a lower .
‘708 merely does not claim wherein the process uses a pump mechanism which mixes the two solutions together at different flow rates or wherein the nucleic acid being encapsulated is RNA specifically mRNA or wherein an acidic buffer having a pH less than the pKa of the cationic lipid is used. However, ‘708 expressly teaches/claims wherein the lipid vesicle is in a solution having a pH of 6 or lower which is acidic and as such is obtained by use of an acidic buffer as the claimed buffer solution of ‘708 as these are the same/overlapping pH ranges to those instantly claimed. However, these deficiencies in ‘708 are addressed by Hirota and Bally.
Hirota teaches forming liposomes using the claimed apparatus of two syringes one with aqueous solution including a nucleic acid (applicant’s first reservoir), and the other with an organic lipid solution (applicant’s second reservoir) and wherein the flows impinge upon one another and mix at an angle of about 180° relative to each other in a T connector and wherein the syringes are operated by hand (which reads on the claimed pump mechanism) which produces a lipid vesicle that encapsulates the nucleic acid. Hirota teaches that the two flows are added by hand and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
.

s 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15-18 of U.S. Patent No. 9492386 (‘386) in view of Dattagupta, Hirota and Bally (all are cited in the 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘386 claims a process for producing a lipid vesicle encapsulating a nucleic acid said process comprising using the apparatus that is instantly claimed to provide an aqueous solution including a nucleic acid in a first reservoir; providing an organic lipid solution in a second reservoir, wherein the lipids present in said organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v; and mixing said organic lipid solution with said aqueous solution by introducing said organic lipid solution and said aqueous solution into a mixing environment and thereby forming lipid vesicles which encapsulate the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic solution and, wherein the mixing environment/introducing of the aqueous solution and organic lipid solution into the mixing chamber is done by opposing flows at about 180° or from about 27° to about 180° relative to each other and mixed within mixing chamber, and wherein the lipid vesicle is diluted with a buffer solution.
‘386 merely does not teach wherein the two solutions are mixed together at different flow rates or wherein the nucleic acid/RNA being encapsulated is specifically mRNA or wherein an acidic buffer having a pH less than the pKa of the cationic lipid is used with the claimed apparatus. However, ‘386 expressly teaches/claims wherein the lipid vesicle is in a solution using a buffer and as is taught by Dattagupta teaches that it was known in the art to use buffers and to form liposomes in solutions of pH 4 to 11 and to choose an appropriate pH that allows for the stability of the encapsulated nucleic acids, e.g. lower pHs as is instantly claimed (See col. 6, ln. 30-56). However, these deficiencies in ‘386 are addressed by Hirota and Bally.
Hirota teaches forming liposomes using two syringes one with aqueous solution including a nucleic acid, and the other with an organic lipid solution and wherein the flows 
Bally teaches lipid vesicles, specifically lipid-nucleic acid particles, which comprise mRNA, cationic lipid(s), phospholipid(s), cholesterol, and PEG-lipids wherein the nucleic acids are enclosed by the lipid vesicle (i.e. protected from degradation) (see entire document; Abstract; Col. 2, In. 34-Col. 3, In. 11; Col. 5, In. 32-45; Col. 6, In. 19- 35; Col. 5, In. 46-65; Col. 7, In. 9-17; Col. 7, In. 18-37; Col. 9, In. 14-38; Col. 11, In. 19- 27; Col. 12, In. 66-Col. 13, In. 7). Bally also teaches wherein the cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles (Col. 6, In. 19- 35; Col. 12, In. 66-Col. 13, In. 7). Bally finally teaches wherein the phospholipids are preferably, dioleylphosphatidyl choline etc., and wherein particles of less than 150 nm in size can be made (Abstract; Col. 9, In. 14-38; Col. 6, In. 19-34; Col. 10, In. 48-53).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have adjusted the flow rate by had such that the flow rates of each solution are at a rate that affords the most effective encapsulation of the nucleic acid and liposomes of the desired size, especially since it was known to use the claimed lipids to encapsulate RNA and mRNA in liposomes of the desired size as is taught by Bally. One or ordinary skill in the art would have had reason to encapsulate the claimed mRNA with claimed lipids in solution because cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles and one of ordinary skill in the art would have been readily able to adjust the flow rate of the two solutions as necessary to most effective form encapsulated RNA liposomes. It also would have been obvious to have adjusted the pH of the liposome solution to be within the claimed 3.5 to 6 and/or with acidic buffers having pH lower than the pKa of the cationic lipid because Dattagupta teaches that it was known in the art to adjust the pH of the liposome containing solution/liquid to . 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9005654 (‘654) in view of Dattagupta, Hirota and Bally (all are cited in the 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘654 also claims a process for producing a lipid vesicle encapsulating a nucleic acid said process comprising using the instantly claimed apparatus by providing the same aqueous solutions including a nucleic acid/therapeutic product in a first reservoir; providing an organic lipid solution in a second reservoir, wherein the lipids present in said organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v; and mixing said organic lipid solution with said aqueous solution by introducing said organic lipid solution and said aqueous solution into a mixing environment and thereby forming lipid vesicles which encapsulate the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic solution and, wherein the mixing environment/introducing of the aqueous solution and organic lipid solution into the mixing chamber is done by opposing flows at about 180° relative to each other and mixed within mixing chamber, and wherein the lipid vesicle is diluted with a buffer solution.

Hirota teaches forming liposomes using two syringes (which are added by hand which reads on the claimed pump mechanism) one with aqueous solution including a nucleic acid, and the other with an organic lipid solution and wherein the flows impinge upon one another and mix at an angle of about 180° relative to each other and produce a lipid vesicle that encapsulates the nucleic acid. Hirota teaches that the two flows are added by hand and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Bally teaches lipid vesicles, specifically lipid-nucleic acid particles, which comprise mRNA, cationic lipid(s), phospholipid(s), cholesterol, and PEG-lipids wherein the nucleic acids are enclosed by the lipid vesicle (i.e. protected from degradation) (see entire document; Abstract; Col. 2, In. 34-Col. 3, In. 11; Col. 5, In. 32-45; Col. 6, In. 19- 35; Col. 5, In. 46-65; Col. 7, In. 9-17; Col. 7, In. 18-37; Col. 9, In. 14-38; Col. 11, In. 19- 27; Col. 12, In. 66-Col. 13, In. 7). Bally also teaches wherein the cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles (Col. 6, In. 19- 35; Col. 12, In. 66-Col. 13, In. 7). Bally finally teaches wherein the phospholipids are preferably, dioleylphosphatidyl choline etc., and wherein particles of less than 150 nm in size can be made (Abstract; Col. 9, In. 14-38; Col. 6, In. 19-34; Col. 10, In. 48-53).
.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 9504651 in view of Hirota, Dattagupta, and Wheeler (all as cited in the 103 rejection below). 

Hirota discloses the claimed apparatus which encapsulates nucleic acids, comprising providing an aqueous solution including a nucleic acid in (i) a first reservoir (ie. a first disposable syringe), and an organic cationic lipid solution (which comprises a cationic lipid (DOTAP) and cholesterol in a buffer solution pH 7.4) in a (ii) a second reservoir (i.e. a 2nd disposable syringe); and introducing the aqueous solution and organic lipid solution into a mixing environment/chamber/polypropylene T-connector as opposing flows which are oriented such that the flows from (i) and (ii) encounter one another at about 180° relative to each other and are mixed within the T-connector/mixing chamber (see Figure 1; pp. 286, left column, through pp. 288).  (Figure 1; pp. 286, left column, through pp. 288). Hirota discloses that mixing occurs as a result of the geometry of the mixer, wherein the two inlet ports are 180° apart from each other, and the flowing streams impinge at a 90° angle from the central outlet port and form lipid vesicles which encapsulate the nucleic acid within the lipid vesicle and wherein the diameters of the resulting lipid vesicles are from 190±60 nm to 240±78 nm (pg. 288 right most col. first 5 lines; pg. 286, right most col. starting with to solve the mixing problem…through pg. 290 of article). Hirota teaches that the two flows are added by hand via syringes (which reads on the claimed pump mechanism) and as such the flow rates can be varied as necessary in order to 
Dattagupta teaches that it was known in the art to use buffers and to form liposomes in solutions of pH 4 to 11 and to choose an appropriate pH that allows for the stability of the encapsulated nucleic acids, e.g. lower pHs as is instantly claimed (See col. 6, ln. 30-56).
Wheeler teaches the formation of lipid-nucleic acid (e.g. cationic and neutral lipids/plasmid) complexes for in vitro or in vivo gene transfer, as well as liposomes in which the nucleic acid is encapsulated within a lipid bilayer (title; abstract; Figure 3; col. 2, line 63 through col. 3, line 13; col. 18, lines 40-53). Wheeler’s method in some embodiments includes the steps of (a) preparing a mixture of cationic lipids and non-cationic lipids in an organic solvent, (b) contacting an aqueous solution of nucleic acid with said mixture in step (a) to provide a clear single-phase; and (c) removing the organic solvent to provide a suspension of plasma lipid particles, wherein the plasmid is encapsulated in a lipid bilayer, and said particles are stable in serum and have a size from about 50 to about 150 nm (col. 18, lines 40-65). Suitable organic solvents identified by Wheeler include lower alkanols, such as, methanol, ethanol, propanol, isopropanol which are used in amounts of 65-85% which reads on the instantly claimed concentration of 75-100% v/v (col. 18, lines 54-65; claims 11-12; Col. 3, ln. 29-35; Col. 21, ln. 29-35; Claim 8). The term nucleic acid is defined by Wheeler to include reference to DNA, RNA, cDNA, mRNA, ribozymes, plasmids, etc. (col. 9, lines 23-33). A lipid bilayer structure, as results from Wheeler’s method, reads on a liposome or lipid vesicles.
Thus, it would have been obvious to one of ordinary skill in the art to have the instantly claimed apparatus for forming liposomes/lipid vesicles when taken in view of the teachings of ‘651 using the claimed apparatus of Hirota, Wheeler, and Dattagupta in order to develop the instantly claimed apparatus because it was known in the art to form liposomes such as those of .

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending application No. 17/329755 in view of Hirota (as cited in the 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘755 claims a process for producing a lipid vesicle encapsulating a nucleic acid said process comprising using the apparatus that is instantly claimed to provide an aqueous solution including a nucleic acid in a first reservoir; providing an organic lipid solution in a second reservoir, wherein the lipids present in said organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v; and mixing said organic lipid solution with said aqueous solution by introducing said organic lipid solution and said aqueous solution into a mixing environment and thereby forming lipid vesicles which encapsulate the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic solution and, wherein the mixing environment/introducing of the aqueous solution and organic lipid solution into the mixing chamber is done by opposing flows at about 180° or from about 27° to about 180° relative to each other and at different flow rates relative to each other and mixed within mixing chamber, and wherein the lipid vesicle is diluted with a buffer solution.

Hirota teaches forming liposomes using the claimed apparatus of two syringes (which read on the claimed first reservoir and second reservoir) one with aqueous solution including a nucleic acid, and the other with an organic lipid solution and wherein the flows impinge upon one another and mix at an angle of about 180° relative to each other and produce a lipid vesicle that encapsulates the nucleic acid. Hirota teaches that the two flows are added by hand (which reads on the claimed pump mechanism) and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the claimed apparatus that is taught by Hirota to make the claimed liposomes because Hirota teaches that apparatuses having the claimed components are useful for forming liposomes encapsulating nucleic acids having the claimed diameter. Thus, one of ordinary skill in the art would conclude that the instantly claimed apparatus is merely and obvious variant of the process taught by copending 17/329755 in view of Hirota because if it was already known to make lipid vesicles using the instantly claimed apparatus comprising the same aqueous solutions and lipids solutions instantly claimed then it is obvious that the apparatus was already known. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


s 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, 15-20 of copending application No. 17/203220 in view of Hirota and Dattagupta (as cited in the 103 rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘220 claims the instantly claimed apparatus and a process of producing a lipid vesicle comprising using the claimed apparatus via providing an aqueous solution in a first reservoir which can comprise a therapeutic agent, specifically nucleic acids, more specifically mRNA, and a second reservoir which comprises an organic lipid solution wherein the organic lipid solution is solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v, and mixing the two solutions by introducing each solution into a mixing chamber at an angle of about 180° and wherein the lipid vesicles/liposomes have a diameter of 150 nm or less. ‘220 further teaches wherein a buffer solution is used to dilute the lipid vesicles to stabilize them and wherein the lower alkanol is ethanol, and wherein the organic lipid solution comprises cholesterol, a phospholipid, a PEG-lipid and a cationic lipid. 
‘220 merely does not teach wherein the two solutions are mixed together at different flow rates or wherein an acidic buffer having a pH less than the pKa of the cationic lipid is used or wherein a pump mechanism is used. However, ‘220 expressly teaches/claims wherein the lipid vesicle is in a solution using a buffer and as is taught by Dattagupta it was known in the art to use buffers and to form liposomes in solutions of pH 4 to 11 and to choose an appropriate pH that allows for the stability of the encapsulated nucleic acids, e.g. lower pHs as is instantly claimed (See col. 6, ln. 30-56). However, these deficiencies in ‘220 are addressed by Hirota.
Hirota discloses a method of forming lipid vesicles which encapsulate nucleic acids, comprising using the claimed apparatus providing an aqueous solution including a nucleic acid in (i) a first reservoir (ie. a first disposable syringe), and an organic cationic lipid solution (which comprises a cationic lipid (DOTAP) and cholesterol in a buffer solution pH 7.4) in a (ii) a second reservoir (i.e. a 2nd disposable syringe); and introducing the aqueous solution and organic lipid solution into a mixing environment/chamber/polypropylene T-connector as opposing flows which are oriented such that the flows from (i) and (ii) encounter one another at about 180° relative to each other and are mixed within the T-connector/mixing chamber (see Figure 1; pp. 286, left column, through pp. 288).  (Figure 1; pp. 286, left column, through pp. 288). Hirota discloses that mixing occurs as a result of the geometry of the mixer, wherein the two inlet ports are 180° apart from each other, and the flowing streams impinge at a 90° angle from the central outlet port and form lipid vesicles which encapsulate the nucleic acid within the lipid vesicle and wherein the diameters of the resulting lipid vesicles are from 190±60 nm to 240±78 nm (pg. 288 right most col. first 5 lines; pg. 286, right most col. starting with to solve the mixing problem…through pg. 290 of article). Hirota teaches that the two flows are added by hand via syringes (which reads on the claimed pump mechanism) and as such the flow rates can be varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Thus, it would have been obvious to one of ordinary skill in the art to develop the instantly claimed apparatus using the method of ’220 with Hirota and Dattagupta because it was known in the art to form liposomes via the claimed apparatus which is taught by the combination of ‘220 in view of Hirota and Dattagupta. One of ordinary skill in the art would want to form the lipid vesicles using this method because the flow rates from the two syringes can be easily adjusted as the liposomes are being made by hand and because the Hirota teaches the syringes can be manually controlled and Dattagupta teaches that by controlling the pH to stabilize the nucleic acids, e.g. from 4 to 11 which reads on the instantly claimed 3.5 to 6 or with acidic buffers, etc. allows for stabilization of the encapsulated nucleic acids. Thus, one of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
Claims 1-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirota et al. (“Simple Mixing Device to Reproducibly Prepare Cationic Lipid-DNA Complexes (Lipoplexes),” Biotechniques August 1999, 27, pp. 286-290, from IDS) (“Hirota”)) in view of Wheeler et al. (US5976567), Unger et al. (US5830430), Bally et al. (US5705385), Dattagupta et al. (US6242188).
Applicant Claims:
-- An apparatus for producing a lipid vesicle encapsulating a nucleic acid within the lipid vesicle, the apparatus comprising: a first reservoir containing an aqueous solution including a nucleic acid;
a second reservoir containing an organic lipid solution, wherein the lipids present in the organic lipid solution are solubilized in a lower alkanol at a concentration of about 75% v/v to 100% v/v; and
a pump mechanism configured to pump the aqueous solution and the organic lipid solution into a mixing chamber at different flow rates relative to each other;
wherein the mixing chamber is configured such that the aqueous solution and the organic lipid solution are introduced into the mixing chamber as opposing flows at about 180° relative to each other and mixed within the mixing chamber to produce a lipid vesicle encapsulating the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic lipid solution.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Regarding claims 1-3, 7, 9, and 18-19, 22, 24, 26, Hirota discloses an apparatus comprising (i) a first reservoir (i.e. a first disposable syringe), (ii) a second reservoir (i.e. a 2nd disposable syringe), (iii) a pump mechanism (e.g. by hand), and (iv) a mixing environment comprising a mixing chamber/polypropylene T-connector and oriented such that the flows from (i) and (ii) encounter one another at about 180° relative to each other in the mixing chamber and/or are introduced at an angle of between 90° and 180° relative to each other and mixed with the mixing chaber to produce a lipid vesicle encapsulating the nucleic acid by diluting the concentration of the lower alkanol in the organic lipid solution because Hirota teaches wherein the two solutions the aqueous solution comprising a nucleic acid and the organic lipid solution are introduced into the T-connector/mixinq chamber at an angle of about 180° relative to each other (see Figure 1; pp. 286, left column, through pp. 288). Hirota discloses that mixing occurs as a result of the geometry of the mixer, wherein the two inlet ports are 180° apart from each other, and the flowing streams impinge at a 90° angle from the central outlet port (column bridging pages 286-287). A turbulent flow is produced when the two laminar streams impinge in chamber 1 (Figure 1b). An advantage of Hirota’s device is that the shear rate, y, and Re can be changed by altering flow (pp. 287) and probably the most important factor in mixing is the impinging streams of reactants. Id. Hirota further teaches wherein this apparatus is used to make liposomes which encapsulate nucleic acids, specifically plasmid DNA, and wherein the liposome comprises cationic lipid(s) and cholesterol (see entire document). Hirota also teaches discloses forming lipid vesicles which encapsulate nucleic acids, comprising providing an aqueous solution including a nucleic acids in a first reservoir (in a first disposable syringe), and an organic cationic lipid solution (which comprises a cationic lipid (DOTAP) and cholesterol in a buffer solution pH 7.4) in a second reservoir (i.e. a second disposable syringe). Hirota further discloses that the lipid vesicles which encapsulate the nucleic acid are from 190 ± 60 mm to 240 ± 78 nm (pg. 286 right most col. first lines; pg. 286, right most col. starting with to solve the mixing problem... through pg. 290 of article). Hirota also teaches that the two flows of the two different solutions are added into the T- connector via hand via syringes (which reads on the instantly claimed pump mechanism configured to pump the aqueous solution and the organic solution into the a mixing chamber at different flow rates  and as such the flow rates can obviously be readily varied as necessary in order to afford the most effective mixing and liposome/lipid vesicle formation, e.g. at different flow rates as is instantly claimed.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Regarding claims 1-3, 7-9, 13-14, 18-19, 22-24,  26-28, Hirota also does not specifically teach wherein nucleic acid is mRNA, and Hirota also does not specifically teach wherein the organic lipid solution are solubilized in a lower alkanol, specifically those listed in the instant claims at concentrations of about 75%. However, these deficiencies in Hirota are addressed by Wheeler.
Wheeler teaches the formation of lipid-nucleic acid (e.g. cationic and neutral lipids/plasmid) complexes for in vitro or in vivo gene transfer, as well as liposomes in which the nucleic acid is encapsulated within a lipid bilayer (title; abstract; Figure 3; col. 2, line 63 through col. 3, line 13; col. 18, lines 40-53). Wheeler’s method in some embodiments includes the steps of (a) preparing a mixture of cationic lipids and non-cationic lipids in an organic solvent, (b) contacting an aqueous solution of nucleic acid with said mixture in step (a) to provide a clear single-phase; and (c) removing the organic solvent to provide a suspension of plasma lipid particles, wherein the plasmid is encapsulated in a lipid bilayer, and said particles are stable in serum and have a size from about 50 to about 150 nm (col. 18, lines 40-53). Suitable organic solvents identified by Wheeler include lower alkanols, such as, methanol, propanol, isopropanol, butanol, tert-butanol, iso-butanol, pentanoyl hexanol, and combinations thereof which are used in amounts of 65-85% which reads on the instantly claimed concentration of 75-100% w/v (col. 18, lines 54-65). The term nucleic acid is defined by Wheeler to include reference to DNA, RNA, cDNA, mRNA, ribozymes, plasmids, etc. (col. 9, lines 23-33). 
Regarding claims 1-3, 7-9, 13-14, 17-19, 23-24, 27-28, Hirota does not teach wherein the organic cationic lipid solution comprises a phospholipid and a PEG-lipid or wherein the nucleic acid to be encapsulated is other than DNA, specifically RNA, more specifically mRNA. However, these deficiencies in Hirota are addressed by Unger and Bally.
Unger teaches cationic liposomes/lipid vesicies which comprise: a cationic lipid, a phospholipid, a PEG-lipid, cholesteral, and genetic material, specifically RNA, which obviously includes mRNA which is 4 type of RNA (see entire document esp. Col. 20, ln. 15-40: Col. 25, ln. 47-58; Col. 20, ln. 55-Col. 21, In. 40; Claims 103-106, 170-114, 118, 120-123, 135-144). Unger further teaches wherein the liposome encapsulates the genetic material (Col. 9, In. 66- Col, 10, ln. 9; Col 10, ln. 15-38: Col, 20, In. 15-40: Col. 20, In. 55-Col. 21, ln. 40: Col. 25, In. 47-58). Unger then teaches that the size of the liposomes can be adjusted by a variety of techniques, but that preferably the size of the liposomes are less than 100 nm in diameter, which reads upon the less than 150 nm that is instantly claimed (Col. 22, In. 28-42). Unger does not specifically state that the lipid vesicle is a lipid-nucleic acid particle but as it is a liposome which encapsulates genetic material, ie. RNA, it is obviously a lipid-nucleic acid particle. Unger then expressly teaches that the amount of stabilizing material, Le. amphipathic compounds/lipids which are combined with the cationic lipid may vary depending on a variety of factors including, the specific cationic lipids, the specific stabilizing material(s) selected (i.e. more than one type or combination}, the particular use for which it is being employed, the mode of delivery, and the like (Col. 27, in. 45- 51). Further, Unger states, “The amount of stabilizing material to be combined with the present cationic lipid compounds in a particular situation and the ratio of stabilizing material to cationic lipid, will vary and is readily determinable by one skilled in the art based on the present disclosure” (emphasis added) (i.e. one of ordinary skill in the art) (Col. 21, ln. 51-56).

Regarding claims 1, 4-6, 10-12, 15-17, 20-22, 25-26, and 29-30, Hirota also does not specifically teach wherein the buffer is an acidic buffer keeping the pH lower than the pKa for the cationic lipid component, specifically a pH range of about 3.6 to about 6. However, this deficiency in Hirota is addressed by Dattagupta.
Dattagupta teaches forming aqueous solutions of nucleic acids for formation of lipid vesicles/liposomes wherein the nucleic acids can be formulated into solution with an acidic pH and the liposomes formed at an acidic pH which allows for the preservation of the nucleic acids in solution and in liposomes (See col. 6, ln. 30-56) the nucleic acids being in an aqueous solution which is buffered to be a pH between 4 and 11 and therefore the liposomes being formed from a solution which is buffered to be a pH between 4 and 11 (a pH of 4 of 6 would use an acidic buffer as is instantly claimed) reads on the instantly claimed ranges of about 3.5 to 6 and about 3.5 to 8 that are instantly claimed and Dattagupta further teaches wherein the pH is determined based on the stability of the nucleic acid at that pH. Thus, one of ordinary skill in the art would be motivated to use an acidic buffer and/or a buffer having an pH lower than the pka of the cationic lipid and more specifically a pH within the claimed ranges 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the amount of organic solvent used to dissolve the lipid, the prior art suggesting varying the amount of organic solvent and lipid concentration is a manner to control liposome particle size when using the claimed apparatus which is taught by Hirota. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. 
It would have been obvious to one of ordinary skill in the art at the time of the instant application to form the claimed apparatus which forms liposomes/lipid vesicles having the claimed diameter of less than 150 nm and to use about 75% v/v to 100% v/v lower alkanol, specifically ethanol as the organic lipid solution because Hirota teaches having a separate organic lipid solution in a second reservoir and Wheeler teaches that it was known to use ethanol in amounts of 65-85% which overlaps the instantly claimed about 75% v/v to 100% v/v lower alkanol is useful for forming lipid vesicles having diameters of 50 to about 150 nm. One of ordinary skill in the art would be motivated to use the concentration of ethanol and diameter of 
It also would have been obvious to one of ordinary skill in the art to use as the lipids the instantly claimed cholesterol, phospholipid, PEG-lipid, and cationic lipid, and to use as the nucleic acid, RNA, more specifically mRNA for encapsulation in the method and apparatus of Hirota and Wheeler because firstly Wheeler teaches that RNA, DNA, etc. can be encapsulated into lipid bilayers via similar methods of Hirota and Hirota teaches using cholesterol and cationic lipids to encapsulate nucleic acids via similar method steps and the same apparatus comprising a first and second reservoir and pump mechanism as is instantly claimed and Bally and Unger teach encapsulating RNA, specifically mRNA into liposomes/lipid vesicles comprising the claimed mRNA, cationic lipid(s), phospholipid(s), cholesterol, and PEG-lipids to form lipid vesicles/liposomes for effective delivery of mRNA. One of ordinary skill in the art would want to add the phospholipid and PEG- lipids to the lipid solution of Hirota and Wheeler because cholesterol and PEG-lipids improve the pharmacokinetics of lipid vesicles as is taught by Bally, and Unger teaches that the size of the liposomes can be adjusted by a variety of techniques, but that preferably the size of the liposomes are less than 100 nm in diameter, which reads upon the less than 150 nm that is instantly claimed, and one of ordinary skill in the art would want to encapsulate RNA especially mRNA because Wheeler teaches that all types of nucleic acid materials can be encapsulated in liposome/lipid vesicles/lipid bilayer coatings to form particles.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616